DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 20 April 2021 is hereby acknowledged. Claims 1-3, 6-20, and 24-26 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not by applicant’s amendment filed on 20 April 2021. For this reason, the present action is made non-final.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 6, 7, 10, 17, 19, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “Biobased Thermosets Prepared from Rigid Isosorbide and Flexible Soybean Oil Derivatives,” ACS Sustainable Chem. & Eng. (2017) 5, 774-783 (published November 7, 2016) (“Liu”).
	As to claims 1-3, 6, 7, and 10, Liu teaches a method for preparing a thermosetting resin, thus curable resin (abstract). Liu teaches reacting isosorbide, which is an organic compound having hydroxyl groups with methacrylic anhydride (p. 775, scheme 1), so as to produce isosorbide methacrylate, and methacrylic acid. Liu teaches that acrylated epoxidized soybean oil is then added to the mixture (p. 775, second col.) without purifying the mixture, thus a one pot reaction. The acrylated epoxidized soybean oil is an organic compound having at least one epoxy group (p. 776, scheme 2, showing epoxide groups on AESO), and a reaction product is formed (IM-MAESO). The isosorbide used is a sugar, an alcohol, and an isosorbide as required by claims 2, 3, 6, and 7. The AESO is an epoxidized oil as required by claim 10. The remaining step (iii) is optional.
	As to claim 17, Liu teaches carrying out the reaction of the isosorbide methacrylate and methacrylic anhydride with AESO at 60 degrees C (p. 775, 2nd col.).
	As to claim 19, Liu teaches curing the IM-MAESO to form a cured resin (p. 776, 2nd col.).

	As to claim 26, Liu teaches a method for preparing a thermosetting resin, thus curable resin (abstract). Liu teaches reacting isosorbide, which is an organic compound having hydroxyl groups with methacrylic anhydride (p. 775, scheme 1), so as to produce isosorbide methacrylate, and methacrylic acid. Liu teaches that acrylated epoxidized soybean oil is then added to the mixture (p. 775, second col.), thus a one pot reaction. The acrylated epoxidized soybean oil is an organic compound having at least one epoxy group (p. 776, scheme 2, showing epoxide groups on AESO), and a reaction product is formed from the methacrylic anhydride and the AESO. 
Liu teaches heating the methacrylic anhydride and isosorbide together such that the isosorbide dissolved into the liquid methacrylic anhydride (p. 775, second col.). While Liu does not state that the dissolving of isosorbide into methacrylic anhydride is “melting”, the process is carried out at a similar temperature to applicant’s process, and it is thus presumed to be the same process.

Claim(s) 1, 9, 17, 19, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,284,747 (“Griffith”).
As to claims 1 and 9, Griffith teaches preparing a thermosetting compound (1:40-45) in a one pot reaction by reacting a fluoropolyol of the structure

    PNG
    media_image1.png
    143
    244
    media_image1.png
    Greyscale


with acrylic acid anhydride (abstract). Griffith teaches that the polyol results in the structure below:

    PNG
    media_image2.png
    227
    402
    media_image2.png
    Greyscale
where the polyol is esterified with acrylic anhydride (2:45-50), such that the hydroxyl groups in the original compound are converted to acrylic ester groups. Griffith teaches that the epoxy groups are then esterified by reaction of the epoxy groups with byproduct acrylic acid (3:21-3:33). As such, since acrylic acid was not added at the beginning, it is reasonable to conclude that two steps are occurring, the reaction of hydroxyl groups with acrylic anhydride to form acrylic esters and acrylic acid, which subsequently reacts with an epoxy functional compound, specifically a glycidyl ether compound as required by claim 9. Step iii is optional.
As to claim 17, the esterification, including the step (ii) reaction with epoxy, is carried out at 55 degrees C (4:30-55).
As to claim 19, Griffith teaches crosslinking, thus curing the material by free radical polymerization (3:64-67, 4:50-55).
.

Claim Rejections - 35 USC § 103
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Biobased Thermosets Prepared from Rigid Isosorbide and Flexible Soybean Oil Derivatives,” ACS Sustainable Chem. & Eng. (2017) 5, 774-783 (published November 7, 2016) (“Liu”).
The discussion of Liu with respect to claim 1 is incorporated by reference. As to claim 18, while not exemplified with the mixture, Liu teaches that isosorbide methacrylate, which is a primary component, may be used to mix with styrene to form copolymers (p. 778, col. 1), and as such, the addition of styrene to the mixture would be an obvious modification of the teaching of Liu.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Biobased Thermosets Prepared from Rigid Isosorbide and Flexible Soybean Oil Derivatives,” ACS Sustainable Chem. & Eng. (2017) 5, 774-783 (published November 7, 2016) (“Liu”) in view of US 2009/0198040 (“Kurata”).
The discussion of Liu with respect to claim 19 is incorporated by reference. Liu does not teach the epoxy polymerizations. However, it is known that epoxidized soybean oils (which is a component of Liu) can be cured using acid anhydride and that such materials may be used in polymer products such as electrical insulators (Kurata, abstract, para. 006)), and thus curing of an epoxidized soybean oil using epoxy-anhydride curing is an obvious modification of a curable product of Liu to provide electrical insulation as suggested by Kurata.

Allowable Subject Matter
Claims 8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Griffith, while teaching the use of glycidyl ether as an epoxy compound, does not teach or suggest the compounds of claims 11-13. Neither Griffith nor Liu teach or suggest the molar ratios required by claims 8 and 14-16.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-20, and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764